Case 2:14-cv-02317-ADS-SIL Document 92 Filed 09/10/19 Page 1 of 2 PageID #: 562
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201




                                                      September 10, 2019

VIA ECF

Honorable Arthur D. Spatt
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     United States of America v. Town of Oyster Bay and John Venditto
                       Civil Action No. CV-14-2317 (Spatt, J.) (Locke, M.J.)

Dear Judge Spatt:

       Plaintiff United States of America in this Fair Housing Act litigation hereby respectfully
requests that the Court lift the stay in this action (see Dkt. Nos. 84, 91) and that Magistrate Judge
Locke schedule a conference to explore settlement or, if such discussions are unsuccessful, set a
discovery schedule.
         As the Court will recall, it stayed this Fair Housing Act case against the Town of Oyster
Bay (the “Town”) and John Venditto, the former Town Supervisor, in December 2016, pending
resolution of federal criminal charges against Mr. Venditto. Dkt. No. 84. The federal case against
Mr. Venditto concluded on May 24, 2018. See No. CR-16-540 (E.D.N.Y.), Dkt. No. 289.
However, the stay was still needed because Mr. Venditto was also under indictment for state crimes
related to his official position as Town Supervisor. See People v. Venditto, Nos. 01020N-2017,
01021N-2017 (Nassau Cty. Crim. Ct.). That case also has now resolved, obviating any more need
for the stay and the United States therefore respectfully requests it be vacated. Defendants consent
to this request.
       The parties further jointly request a settlement conference before Magistrate Judge Locke.
Case 2:14-cv-02317-ADS-SIL Document 92 Filed 09/10/19 Page 2 of 2 PageID #: 563
Honorable Arthur D. Spatt
September 9, 2019
Page 2

Both parties believe such a conference could be fruitful. However, if it is not successful, the United
States will request a new discovery schedule and proceed with the litigation.
.
                                                      Respectfully submitted,
                                                      RICHARD P. DONOGHUE
                                                      United States Attorney



                                               By:    _____/s/_________________
                                                      Michael J. Goldberger
                                                      Sean P. Greene
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6052/ 6484


cc: Counsel for defendants (Via ECF)
